           Case 3:20-cv-04632-VC Document 19 Filed 09/18/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 BRUCE BEGG,                                        Case No. 20-cv-04632-VC
                  Plaintiff,
                                                    ORDER GRANTING JOINT REQUEST
         v.                                         FOR DISMISSAL
 NC3 SYSTEMS, INC.,                                 Re: Dkt. No. 18
                  Defendant.

       Pursuant to the joint stipulation of dismissal, see Dkt. No. 18, the Court dismisses with

prejudice the plaintiff’s individual claims, and dismisses without prejudice the claims of the

putative class.

       IT IS SO ORDERED.

Dated: September 18, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
